          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 1 of 12



 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
     Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA
11
12   TAUNYA DONAHOE and CURTIS ) Case No.
     DONAHOE, individually and behalf of )
13
     all others similarly situated,      ) CLASS ACTION
14                                       )
15
     Plaintiffs,                         ) COMPLAINT FOR VIOLATIONS
                                         ) OF:
16          vs.                          )
                                         )    1. NEGLIGENT VIOLATIONS
17                                                OF THE TELEPHONE
     SIERRA PACIFC MORTGAGE, INC.; )              CONSUMER PROTECTION
18   and DOES 1-10, inclusive,           )        ACT [47 U.S.C. §227 ET
19                                       )        SEQ.]
                                              2. WILLFUL VIOLATIONS
     Defendant.                          )        OF THE TELEPHONE
20
                                         )        CONSUMER PROTECTION
21                                       )        ACT [47 U.S.C. §227 ET
                                                  SEQ.]
22                                       )    3. VIOLATIONS OF THE
                                         )        ROSENTHAL FAIR DEBT
23                                       )        COLLECTION PRACTICES
                                                  ACT [CAL. CIV. CODE
24                                       )        §1788 ET SEQ.]
                                         )
25
                                         ) DEMAND FOR JURY TRIAL
26
27
           Plaintiffs (“Plaintiffs”), TAUNYA DONAHOE and CURTIS DONAHOE
28
     individually and on behalf of all others similarly situated, alleges the following


                                 CLASS ACTION COMPLAINT
                                            -1-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 2 of 12



 1   against Defendant SIERRA PACIFIC MORTGAGE, INC. upon information and
 2   belief based upon personal knowledge:
 3                                    INTRODUCTION
 4         1.     Plaintiffs’ Class Action Complaint is brought pursuant to the
 5   Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 6         2.     Plaintiffs, individually, and on behalf of all others similarly situated,
 7
     brings this Complaint for damages, injunctive relief, and any other available legal
 8
     or equitable remedies, resulting from the illegal actions of Defendant               in
 9
     negligently, knowingly, and/or willfully contacting Plaintiffs on Plaintiffs’ cellular
10
     telephone, thereby the TCPA, 47 U.S.C. § 227. Plaintiffs allege as follows upon
11
     personal knowledge as to herself and her own acts and experiences, and, as to all
12
     other matters, upon information and belief, including investigation conducted by
13
     their attorneys.
14
           3.     In addition to Plaintiffs’ Class Claims, Plaintiffs also bring an action
15
16
     for damages as an individual consumer for Defendant’s violations the Rosenthal

17   Fair Debt Collection Practices Act, Cal Civ. Code §1788, et seq. (hereinafter

18   “RFDCPA”) which prohibits debt collectors from engaging in abusive, deceptive,
19   and unfair practices.
20                            JURISDICTION AND VENUE
21
22         4.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,

23   residents of California, seek relief on behalf of a Class, which will result in at least
24   one class member belonging to a different state than that of Defendant, a California
25   company that does business in California and other States. Plaintiffs also seeks up
26   to $1,500.00 in damages for each call in violation of the TCPA, which, when
27   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
28   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and


                                   CLASS ACTION COMPLAINT
                                              -2-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 3 of 12



 1   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
 2   present, and this Court has jurisdiction.
 3         5.       Alternatively, this Court has jurisdiction over Plaintiff’s TCPA claims
 4   pursuant to 28 U.S.C. § 1331.
 5         6.       Ancillary to Plaintiffs’ TCPA claims, this Court has jurisdiction
 6   pursuant to 28 U.S.C. § 1367(a) over Plaintiff’s claims arising under the RFDCPA,
 7   Cal. Civ. Code § 1788, et seq. because they arise under the same case or
 8   controversy.
 9
           7.       Venue is proper in the United States District Court for the Eastern
10
     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
11
     business within the State of California and Plaintiffs resides within this District.
12
13
                                           PARTIES

14         8.       Plaintiff, TAUNYA DONAHOE (“PLAINTIFF”), is a natural person
15   residing in Kern County in the state of California, and is a “person” as defined by
16   47 U.S.C. § 153(39). Furthermore, Plaintiff is a “debtor” as defined by the
17   RFDCPA, Cal. Civ. Code § 1788.2(h).
18         9.       Plaintiff, CURTIS DONAHOE (“PLAINTIFF”), is a natural person
19   residing in Kern County in the state of California, and is a “person” as defined by
20   47 U.S.C. § 153(39). Furthermore, Plaintiff is a “debtor” as defined by the
21   RFDCPA, Cal. Civ. Code § 1788.2(h).
22         10.      At all relevant times herein, DEFENDANT, SIERRA PACIFIC
23
     MORTGAGE, INC. (“DEFENDANT”), is dental service company engaged in
24
     collection activity in connection with debts allegedly owed to it, and is a “person”
25
     as defined by 47 U.S.C. § 153(39). Furthermore, Defendant, at all relevant times
26
     herein, was a company engaged, by use of the mails and telephone, in the business
27
     of collecting an alleged debt from PLAINTIFFS which qualifies as a “consumer
28



                                    CLASS ACTION COMPLAINT
                                               -3-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 4 of 12



 1   debt” as defined by the RFDCPA, Cal. Civ. Code § 1788.2(f). DEFENDANT
 2   regularly attempts to collect debts in the ordinary course of its business, and
 3   therefore is a “debt collector” as defined by the RFDCPA, Cal. Civ. Code §
 4   1788.2(c).
 5
           11.    Defendants acted through their agents, employees, officers, members,
 6
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
 7
     representatives, and insurers.
 8
                          FACTUAL ALLEGATIONS – TCPA
 9
10
           12.    Beginning in or around May of 2020 and continuing at least through
11
     May of 2020, Defendant contacted Plaintiff on her cellular telephone number
12
     ending in -5519, in an effort to collect an alleged debt owed from Plaintiff stating
13
     Plaintiffs were in default. These phone calls occurred several time week starting in
14
     February of 2020. By July of 2020 Defendant was calling Plaintiffs on a daily basis.
15
           13.    Plaintiffs contacted Defendant and spoke with a customer service
16
     representative that stated to Plaintiffs to disregard. Defendant also stated that they
17
18
     corrected the error and that the account should be updated by June 4, 2020.

19         14.    Further Plaintiffs have provided proof of payment made towards the

20   mortgage loan.
21         15.    Defendant called Plaintiff from telephone numbers confirmed to
22   belong to Defendant, including without limitation (855) 478-037.
23         16.    In its efforts to collect the alleged debt owed from Plaintiff, Defendant
24   used an “automatic telephone dialing system,” as defined by 47 U.S.C. § 227(a)(1)
25   to place its daily calls to Plaintiff seeking to collect an alleged debt owed.
26         17.    Defendant’s calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28
           18.    Defendant’s calls were placed to telephone number assigned to a


                                   CLASS ACTION COMPLAINT
                                              -4-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 5 of 12



 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         19.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7         20.    Furthermore, Plaintiff orally revoked any and all consent to be
 8   contacted using an automated telephone dialing system, to the extent any ever
 9
     existed.
10
           21.    Despite Plaintiff’s oral revocation of consent to be called, Defendant
11
     continued to call Plaintiff.
12
           22.    Plaintiff alleged upon information and belief, including without
13
     limitation her experience of being called by Defendant despite her explicit
14
     revocation of consent to be called, that Defendant failed to put in place reasonable
15
     policies and procedures to avoid violation of the TCPA.
16
17                       FACTUAL ALLEGATIONS – RFDCPA
18         23.    In addition to the facts pled above, at various times prior to the filing
19   of the instant complaint, including within one year preceding the filing of this
20   complaint, DEFENDANT contacted PLAINTIFF in an attempt to collect an
21   alleged outstanding debt.
22         24.    On or about May of 2020, Plaintiff began receiving numerous calls
23
     from Defendant.
24
           25.    Each of these calls were made to Plaintiff in connection with
25
     collection on an alleged debt.
26
           26.    On several occasions, Plaintiff told Defendant to stop calling her, but
27
     Defendant continued to call.
28



                                    CLASS ACTION COMPLAINT
                                               -5-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 6 of 12



 1         27.      The RFDCPA, Cal. Civ. Code § 1788.17 mandates that every debt
 2   collector collecting or attempting to collect a consumer debt shall comply with the
 3   Federal Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692b
 4   through 1692j and be subject to the remedies in the FDCPA, 15 U.S.C. § 1692k.
 5
           28.      DEFENDANT’S conduct violated the RFDCPA in multiple ways,
 6
     including but not limited to:
 7
                 a) Causing a telephone to ring repeatedly or continuously to annoy
 8
                    Plaintiffs (Cal. Civ. Code § 1788.11(d));
 9
10               b) Communicating, by telephone or in person, with Plaintiffs with such
                    frequency as to be unreasonable and to constitute an harassment to
11                  Plaintiffs under the circumstances (Cal. Civ. Code § 1788.11(e));
12
                 c) Causing Plaintiffs telephone to ring repeatedly or continuously with
13
                    intent to harass, annoy or abuse Plaintiffs (15 U.S.C. § 1692d(5));
14
15
                 d) Communicating with Plaintiffs at times or places which were known
                    or should have been known to be inconvenient for Plaintiffs (15
16                  U.S.C. § 1692c(a)(1)); and
17
                 e) Engaging in conduct the natural consequence of which is to harass,
18                  oppress, or abuse Plaintiffs (15 U.S.C. § 1692d)).
19
20         29.      As a result of the above violations of the RFDCPA, Plaintiffs suffered

21   and continues to suffer injury to PLAINTIFFS’ feelings, personal humiliation,
22   embarrassment, mental anguish and emotional distress, and DEFENDANT is
23   liable to PLAINTIFFS for PLAINTIFFS’ actual damages, statutory damages, and
24   costs and attorney’s fees.
25                           CLASS ACTION ALLEGATIONS
26         30.      Plaintiffs bring this action individually and on behalf of all others
27   similarly situated, as a member of the proposed class (hereafter “The Class”)
28   defined as follows:


                                     CLASS ACTION COMPLAINT
                                                -6-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 7 of 12



 1
                  All persons within the United States who received any
 2                telephone calls from Defendant to said person’s cellular
 3
                  telephone made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
 4                voice and such person had not previously consented to
 5                receiving such calls within the four years prior to the
                  filing of this Complaint
 6
 7         31.    Plaintiffs represent, and are a member of, The Class, consisting of All
 8   persons within the United States who received any collection telephone calls from
 9   Defendant to said person’s cellular telephone made through the use of any
10   automatic telephone dialing system or an artificial or prerecorded voice and such
11   person had not previously not provided their cellular telephone number to
12   Defendant within the four years prior to the filing of this Complaint.
13         32.    Defendant, its employees and agents are excluded from The Class.
14   Plaintiffs do not know the number of members in The Class, but believes the Class
15   members number in the thousands, if not more. Thus, this matter should be
16   certified as a Class Action to assist in the expeditious litigation of the matter.
17         33.    The Class is so numerous that the individual joinder of all of its
18   members is impractical. While the exact number and identities of The Class
19   members are unknown to Plaintiffs at this time and can only be ascertained through
20   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
21   The Class includes thousands of members.            Plaintiffs allege that The Class
22   members may be ascertained by the records maintained by Defendant.
23         34.    Plaintiffs and members of The Class were harmed by the acts of
24   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
25   and Class members via their cellular telephones thereby causing Plaintiffs and
26   Class members to incur certain charges or reduced telephone time for which
27   Plaintiffs and Class members had previously paid by having to retrieve or
28   administer messages left by Defendant during those illegal calls, and invading the


                                   CLASS ACTION COMPLAINT
                                              -7-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 8 of 12



 1   privacy of said Plaintiffs and Class members.
 2         35.    Common questions of fact and law exist as to all members of The
 3   Class which predominate over any questions affecting only individual members of
 4   The Class. These common legal and factual questions, which do not vary between
 5   Class members, and which may be determined without reference to the individual
 6   circumstances of any Class members, include, but are not limited to, the following:
 7                a.    Whether, within the four years prior to the filing of this
 8                      Complaint, Defendant made any collection call (other than a
 9                      call made for emergency purposes or made with the prior
10                      express consent of the called party) to a Class member using
11                      any automatic telephone dialing system or any artificial or
12                      prerecorded voice to any telephone number assigned to a
13                      cellular telephone service;
14                b.    Whether Plaintiffs and the Class members were damages
15                      thereby, and the extent of damages for such violation; and
16                c.    Whether Defendant should be enjoined from engaging in such
17                      conduct in the future.
18         36.    As a person that received numerous collection calls from Defendant
19   using an automatic telephone dialing system or an artificial or prerecorded voice,
20   without Plaintiffs’ prior express consent, Plaintiffs are asserting claims that are
21   typical of The Class.
22         37.    Plaintiffs will fairly and adequately protect the interests of the
23   members of The Class. Plaintiffs have retained attorneys experienced in the
24   prosecution of class actions.
25         38.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all Class members is impracticable. Even if every Class member could afford
28   individual litigation, the court system could not. It would be unduly burdensome


                                     CLASS ACTION COMPLAINT
                                                -8-
          Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 9 of 12



 1   to the courts in which individual litigation of numerous issues would proceed.
 2   Individualized litigation would also present the potential for varying, inconsistent,
 3   or contradictory judgments and would magnify the delay and expense to all parties
 4   and to the court system resulting from multiple trials of the same complex factual
 5   issues. By contrast, the conduct of this action as a class action presents fewer
 6   management difficulties, conserves the resources of the parties and of the court
 7   system, and protects the rights of each Class member.
 8         39.    The prosecution of separate actions by individual Class members
 9   would create a risk of adjudications with respect to them that would, as a practical
10   matter, be dispositive of the interests of the other Class members not parties to such
11   adjudications or that would substantially impair or impede the ability of such non-
12   party Class members to protect their interests.
13         40.    Defendant has acted or refused to act in respects generally applicable
14   to The Class, thereby making appropriate final and injunctive relief with regard to
15   the members of The Class as a whole.
16                             FIRST CAUSE OF ACTION
17          Negligent Violations of the Telephone Consumer Protection Act
18                                 47 U.S.C. §227 et seq.
19                   By Plaintiffs and The Class Against Defendant
20         41.    Plaintiffs repeats and incorporates by reference into this cause of
21   action the allegations set forth above at Paragraphs 1-37.
22         42.    The foregoing acts and omissions of Defendant constitute numerous
23   and multiple negligent violations of the TCPA, including but not limited to each
24   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
25         43.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
26   seq., Plaintiffs and the Class Members are entitled an award of $500.00 in
27   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
28   227(b)(3)(B).


                                   CLASS ACTION COMPLAINT
                                              -9-
            Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 10 of 12



 1           44.   Plaintiffs and the Class members are also entitled to and seek
 2   injunctive relief prohibiting such conduct in the future.
 3                            SECOND CAUSE OF ACTION
 4    Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                            Act
 6                                  47 U.S.C. §227 et seq.
 7                    By Plaintiff and The Class Against Defendant
 8           45.   Plaintiffs repeat and incorporate by reference into this cause of action
 9   the allegations set forth above at Paragraphs 1-37.
10           46.   The foregoing acts and omissions of Defendant constitute numerous
11   and multiple knowing and/or willful violations of the TCPA, including but not
12   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
13   seq.
14           47.   As a result of Defendant’s knowing and/or willful violations of 47
15   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
16   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
17   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
18           48.   Plaintiffs and the Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                              THIRD CAUSE OF ACTION
21            Violations of the Rosenthal Fair Debt Collection Practices Act
22                              Cal. Civ. Code § 1788 et seq.
23                    By Plaintiffs, Individually, Against Defendant
24
25           49.   Plaintiffs repeats and reincorporates by reference into this cause of
26   action allegations set forth above at paragraphs 1-26.
27
28



                                   CLASS ACTION COMPLAINT
                                             -10-
         Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 11 of 12



 1         50.     To the extent that Defendant’s actions, counted above, violated the
 2   RFDCPA, those actions were done knowingly and willfully.
 3
                                   PRAYER FOR RELIEF
 4
 5         WHEREFORE, Plaintiffs request judgment against Defendant for the
 6
     following:
 7
 8                              FIRST CAUSE OF ACTION
 9         Negligent Violations of the Telephone Consumer Protection Act
10                                  47 U.S.C. §227 et seq.
11                 As a result of Defendant’s negligent violations of 47 U.S.C.
12                 §227(b)(1), Plaintiffs and the Class members are entitled to and
13                 request $500 in statutory damages, for each and every violation,
14                 pursuant to 47 U.S.C. 227(b)(3)(B).
15                 Any and all other relief that the Court deems just and proper.
16                            SECOND CAUSE OF ACTION
17    Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                            Act
19                                  47 U.S.C. §227 et seq.
20                 As a result of Defendant’s willful and/or knowing violations of 47
21                 U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
22                 and request treble damages, as provided by statute, up to $1,500, for
23                 each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
24                 U.S.C. §227(b)(3)(C).
25                 Any and all other relief that the Court deems just and proper.
26                              THIRD CAUSE OF ACTION
27          Violations of the Rosenthal Fair Debt Collection Practices Act
28                              Cal. Civ. Code § 1788 et seq.


                                   CLASS ACTION COMPLAINT
                                             -11-
         Case 1:20-cv-01827-NONE-JLT Document 1 Filed 12/28/20 Page 12 of 12



 1
           WHEREFORE, Plaintiffs respectfully pray that judgment be entered against
 2
 3
     Defendant for the following:

 4
                  A.     Actual damages;
 5
                  B.     Statutory damages for willful and negligent violations;
 6
                  C.     Costs and reasonable attorney’s fees;
 7
                  D.     For such other and further relief as may be just and proper.
 8
                                      TRIAL BY JURY
 9
10
           51.    Pursuant to the seventh amendment to the Constitution of the United

11   States of America, Plaintiff is entitled to, and demands, a trial by jury.
12
                  Respectfully submitted this 28th day of December, 2020.
13
14
15
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17
                                By:    /s/ Todd M. Friedman
18
                                       Todd M. Friedman
19                                     Law Offices of Todd M. Friedman
20                                     Attorney for Plaintiffs
21
22
23
24
25
26
27
28



                                    CLASS ACTION COMPLAINT
                                              -12-
